Citation Nr: 1120039	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than December 1, 2005, for the grant of service connection for a cervical spine disability, to include on the basis that the failure to grant service connection for this disability in a January 1997 rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from June 1988 to June 1992 and active military service from June 1994 to October 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran filed a timely notice of disagreement with the initial disability rating assigned for his cervical spine disability.  In a September 2007 Decision Review Officer (DRO) decision, the Veteran's cervical spine disability rating was increased from 0 percent to 20 percent.  The Veteran then filed a substantive appeal which limited his appeal to the issue of entitlement to an earlier effective date for the grant of service connection for a cervical spine disability.  Therefore, the Board has limited its consideration accordingly.    

The issues of entitlement to a separate compensable disability ratings for right leg radiculopathy and upper extremity radiculopathy have been raised by the record, specifically by the May 2011 statement from the Veteran's representative.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Board notes that in his September 2006 notice of disagreement, the Veteran asserted that he was entitled to an earlier effective date for the grant of service connection for a cervical spine disability because the same evidence upon which the August 2006 grant of this benefit was based was previously of record when he was denied the same benefit in a January 1997 rating decision.  The Veteran asserted that he should be awarded a retroactive service connection because the January 1997 rating decision was in error.  A review of the record shows that VA has not addressed the earlier effective date issue on the basis of CUE.  

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

The RO or the AMC should readjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for a cervical spine disability.  The RO or the AMC should specifically address this issue on the basis that the denial of such benefit in a January 1997 rating decision constituted CUE.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  


							(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


